In a proceeding pursuant to CPL 330.20 (16) and Mental Hygiene Law § 9.35 for a rehearing and review of an initial commitment order of the County Court, Ulster County (Czajka, J.), dated April 12, 2001, which, upon finding that Timothy M. suffered from a dangerous mental disorder, committed him to a secure psychiatric facility for a period of six months, and an application pursuant to CPL 330.20 (8) for a first retention order, Timothy M. appeals, by permission, from (1) an order of the Supreme Court, Orange County *296(DeRosa, J.), dated November 14, 2001, which, upon finding that he still suffered from a dangerous mental disorder, authorized his retention in a secure psychiatric facility for a period not to exceed one year from the expiration date of the initial commitment order, and (2) an order of the same court dated March 11, 2002, which confirmed the initial commitment order.
Ordered that the orders are affirmed, without costs or disbursements.
A hearing court’s determination that an insanity acquittee suffers from a dangerous mental disorder is entitled to deference on appeal because “the trier of fact is in the best position to observe the individual’s behavior as well as evaluate the weight and credibility of the often conflicting testimony of the medical and psychiatric experts” (Matter of George L., 85 NY2d 295, 305 [1995]). Although conflicting evidence as to Timothy M.’s mental condition was presented at the October 2001 hearing, the Supreme Court’s finding that Timothy M. remained dangerous and in need of secure confinement is supported by the testimony of his attending psychiatrist, a report of the Forensic Committee of the Mid-Hudson Psychiatric Center, and the Supreme Court’s observation of Timothy M.’s demeanor. Under these circumstances, we find no basis to disturb the Supreme Court’s determination that Timothy M. continues to suffer from a dangerous mental disorder requiring his commitment and retention in a secure psychiatric facility. Feuerstein, J.P., Krausman, Mastro and Rivera, JJ., concur.